Citation Nr: 1121817	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-19 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right and left ears.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to August 1962, and from August 1965 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  On the Veteran's substantive appeal (VA Form 9) dated in March 2010, the Veteran requested to testify before the Board via a video conference hearing.  In July 2010, the Veteran informed VA that he wished to testify at a travel board hearing in lieu of a video conference hearing.  Records show that the Veteran was thereafter scheduled to attend a travel board hearing in August 2010, but he did not report to the hearing as scheduled.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

By way of background, when the Veteran filed his claim of entitlement to service connection for hearing loss and tinnitus in September 2007, he indicated that the onset of these disabilities was in service in 1966.  He further indicated at a VA audiological examination in June 2008 that these disabilities resulted from exposure to heavy weapons, air assaults, heavy fire, and air force bombings in service without ear protection.  His service personnel records (DD Forms 214), show that he served as a heavy weapons infantryman and an infantry fire crewman.  These records also show that he was awarded the Combat Infantry Badge.

As noted above, the Veteran was afforded a VA audiological examination in June 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, it does not appear that the examiner's opinion was based on an accurate and complete medical history of the Veteran's hearing and tinnitus.  First, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, three out of the four hearing tests provided in the Veteran's service treatment records are assumed to reflect ASA standards, including the Veteran's July 1962 separation examination from his first period of service.  In regard to the findings on this report, the June 2008 VA examiner noted that the Veteran had hearing loss in the left ear at discharge from his first period of service in 1962 at 1000-4000 hertz and that his hearing in his right ear was within normal limits.  She also noted that the Veteran had normal hearing bilaterally through 4000 hertz during his second period of service at service entry in August 1965 and at separation in March 1968.  Unfortunately, the examiner did not indicate whether she was aware that the results prior to November 1967 were in ASA units versus ISO-ANSI units.  

Second, in addressing VA's request that she provide an opinion as to the likelihood that the Veteran's hearing loss is due to or caused by military noise, the examiner stated that it (hearing loss) "is less likely as not (less than 50/50 probability) caused by or a result of hearing loss".  She then went on to state that the Veteran's audiological testing at discharge only went through 4000 hertz and that the Veteran's history of military noise exposure without protection suggests the "possibility" that acoustic trauma in military may have caused some high frequency loss.  

In light of the uncertainty regarding whether consideration was given to the Veteran's inservice audiometric findings prior to November 1967 in ASA standards versus ISO-ANSI standards, and the somewhat ambiguous nexus opinion outlined above, additional medical clarification is necessary before an informed decision can be made with respect to the issue of entitlement to service connection for hearing loss of the right and left ears.  See 38 U.S.C.A. § 5103A(d).

With respect to the Veteran's service connection claim for tinnitus, there is some ambiguity as well regarding the etiology of this condition.  To begin with, the date of onset of this disability is unclear.  The Veteran indicated on his September 2007 claim that this condition began in service in 1966.  However, the June 2008 examiner stated that the onset was "many years ago", but that the Veteran was unable to determine exact time.  Clarification as to the onset of this disability is necessary before an etiological determination can be made.  In addition, after negating a link between the Veteran's tinnitus and military noise, the examiner went on to opine that such a link was possible in the high frequency range.  Interestingly, the examination report shows a "tinnitus match" at the lower frequencies of 250 hertz and 4000 hertz.  Accordingly, additional medical clarification is necessary as to the onset and etiology of this disability before an informed decision can be made on this issue.  38 U.S.C.A. § 5103A(d).

Based on the foregoing, the case is REMANDED for the following action:

1. Send the Veteran's claims file to the same audiologist (or another appropriate clinician, if she is not reasonably available) for the purpose of ascertaining an opinion regarding the etiology of any current hearing loss of the right and left ears and tinnitus.  The claims file, including a copy of this remand, must be made available to the reviewing clinician, and the opinion should reflect that the claims file was reviewed.  The Veteran may be (re)called for examination, if deemed necessary.  After reviewing the record, the VA clinician should opine as to whether the Veteran's hearing loss and/or tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's active military service, including acoustic trauma incurred as a result of noise exposure; specifically exposure to heavy weapons, air assaults, heavy fire, and air force bombings in service without ear protection.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.  The examiner should specifically address the findings of the audiometric testing conducted during service, which should be converted to ISO-ANSI standards for tests prior to November 1967.

2.	Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.	After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless all benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

